Opinion by
Beebek, J.,
The appellants admit the existence of the rule that the employment of a bidder at a public sale merely for the purpose of raising the price vitiates the sale. They seek to avoid the effect of the rule in this case for two reasons, first, because defendant admitted that he did not bid more in consequence of the puffer having bid, that he had no knowledge of the puffer’s bidding, that it had no effect on his bid, and second, because the evidence showed that there were intervening bona fide bids between the puffer’s last one and defendant’s final one, which carried the price at which the property was struck off more than $1,000 beyond the last bid of the puffer.
We do not think that either one of these reasons removes the case from the operation of the rule, which has been established and enforced without regard to the honest or dishonest motives of those who employ such bidders. An offer of property at public sale indicates at least a' willingness to sell for what can be had. Purchasers at such sales are necessarily influenced by the bids of others whose interest it is to buy at the lowest price. But they are not to be exposed to the danger of being influenced by the bids of those who'have no intention to buy, and who are only bidding to run the price up for the benefit of the owners. We are not surprised that the defendant admitted that he did not bid more because of the puffer having bid, in view of the fact that he did not know the puffer was bidding. It by no means follows, however, that his own and the bids of others were not influenced by the stimulating effect which the bids of the puffer might have had upon all of them. If the rule had remained as at first established in Steele v. Ell-maker, 11 S. & R. 86, which was sustained by many English cases unshaken at that time, it might be very well argued that it should not be applied unless actual injury was shown. But that rule lasted only twenty-six years when that case was distinctly overruled in Pennock’s Appeal, 14 Pa. 446. From that *456time the modern rule has been steadily maintained without any perceptible inclination to depart from it. The English cases also have finally established the same rule as appears by the opinion of Mr. Chief Justice Gibson in Pennock’s Appeal, supra. As was said in that case, “ The rule is exactly defined; and it may be practically applied, without let or hindrance, to every case without exception.” To return to the old rule so as to allow all kinds of evidence to be introduced to qualify or vary its application would be a distinct step backwards which we are not inclined to take.
Nor do we think the fact that there were bona fide bids between the puffer’s last one and the defendant’s relieves the plaintiffs. The same fact appeared in Staines v. Shore, 16 Pa. 200, but it did not change the rule. If° we were at liberty to follow some of the cases of the courts of final resort of other states we might conclude that this fact would save the plaintiff’s case, but we regard the rule as clearly established in this state by the court whose decisions we are bound to follow. Moreover, we are quite well' satisfied to maintain the rule as now established. It is clearly and distinctly defined, and can be readily understood by all and easily applied by the courts.
Judgment affirmed.
Per Curiam, January 17,1900:
The above opinion was written by Judge Berber during his term of office as a member of this court," the case having been duly assigned to him for that purpose. It is now adopted and filed as the opinion of the court.